Citation Nr: 1731135	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  01-08 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased initial rating for bilateral hearing loss, currently evaluated at 20 percent disabling since September 16, 2013.

2. Entitlement to an increased rating for residuals of an urachal cyst, post-operative with retained metallic sutures, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1955 to August 1959.

The issue of an increased initial rating for bilateral hearing loss comes before the Board from a March 2015 rating decision by the VA RO in Montgomery, Alabama, which granted an initial rating of 20 percent for the Veteran's bilateral hearing loss.

The issue of entitlement to an increased rating for residuals of an urachal cyst, post-operative with retained metallic sutures, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss is manifested by no more than Level VII hearing acuity in the right ear and no more than Level VII hearing acuity in the left ear, resulting in a disability rating of 40 percent, but not higher, from February 18, 2015.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, but not greater, for bilateral hearing loss has been met. 38 U.S.C.A. § 1555, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §3.321, 4.1, 4.3, 4.7, 4.85, 4.86, diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is rated as 20 percent disabling under DC 6100.

Evaluations of defective hearing range from zero to 100 percent. This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test. The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The provisions of 38 C.F.R. § 4.86 govern exceptional patterns of hearing impairment. Exceptional patterns of hearing loss include puretone thresholds 55 dB or above for all four of the specified frequencies, or where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz. If such exceptional patterns are shown, then hearing loss is evaluated under either Table VI or Table VIA, whichever results in a higher Roman numeral. Table VIA is based solely on puretone threshold average. In cases where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, the Roman numeral generated from Table VI or VIA will then be elevated to the next higher Roman numeral.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the above criteria. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran contends that his hearing has gotten worse since his last audiology examination. He states that he cannot hear well and must keep the television loud. He feels as if he does not hear as well as he did in the past.

The Veteran's audiology examinations reveal that he has met the criteria necessary for a 40 percent disability rating under §4.85; however, a rating in excess of 40 percent is not warranted.

Private treatment records show the Veteran underwent audiometric testing for hearing loss in February 2015. See March 2015 Medical Treatment Record - non-Government Facility at 1. Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
65
90
100
LEFT
65
60
70
80
90

Speech audiometry revealed speech discrimination ability of 60 percent in the right ear and 64 percent in the left ear. Pure-tone average, calculated by the Board, was measured at 77.5 dB in the right ear and 75 dB in the left ear. The Board notes that the examiner from the February 2015 examination did not use §4.85(d) requirements to determine "puretone threshold average." Instead of calculating puretone threshold average using the mean of the 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz frequencies, the examiner used 500Hz, 1000 Hz, 2000 Hz, and 3000 Hz to calculate puretone threshold average. The Board recalculated the audiogram to comply with §4.85, utilizing the frequencies of 1000 Hz - 4000 Hz to determine puretone threshold average.

Utilizing 38 C.F.R. § 4.85, Table VI, the audiology results correspond to a hearing level of VII in both the right ear and the left ear. 38 C.F.R. § 4.85, Table VII reveals that the percentage evaluation for hearing loss is 40 percent.

The Board notes that a March 2015 audiology VA examination was conducted. However, test results were not considered valid. The examiner noted that the use of the word recognition score were not appropriate for rating purposes because of the Veteran's "language difficulties, cognitive problems, inconsistent word recognition scores, etc."

Based on the February 2015 audiology examination, the Board finds that a 40 percent, but not more than, disability rating for the Veteran's service connected hearing loss.

II.	TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

In the present case, the Veteran's rated disabilities are as follows: duodenal ulcer with hiatal hernia and GERD at 60 percent since July 8, 2016, bilateral hearing loss at 20 percent since September 16, 2013, tinnitus at 10 percent since September 13, 2012, and residuals from an urachal cyst at 10 percent since May 13, 1963. Under §3.340, the Veteran qualifies for TDIU consideration as his duodenal ulcer with hiatal hernia and GERD is rated at greater than 40 percent and his combined rating for all service connected disabilities is at least 70 percent.

The Board notes that the Veteran has a long history of symptoms associated with his GERD, bilateral hearing loss, and urachal cyst, which have had an adverse effect on his functioning. However, there are no service-connected sensory deficits or impairment to the bilateral upper extremities. Employment in a sedentary capacity is not shown to be precluded by the service-connected impairments. The Veteran does have difficulty interacting with others and maintaining social and occupational relationships. The Board notes that the Veteran's service-connected disabilities do not render him unable to secure substantially gainful employment. The Board concludes that the Veteran is deemed to be capable of employment and not precluded by his service connected disabilities. Thus, entitlement to individual unemployability is not established.


ORDER

A disability rating of 40 percent, but not higher, for bilateral hearing loss is granted from February 18, 2015.


REMAND

Unfortunately, the Veteran's claim regarding entitlement to an increased disability rating for an increased rating for residuals of an urachal cyst, post-operative with retained metallic sutures a must be REMANDED for further development.

The Board further finds that additional development of the urachal cyst claim is warranted.

In June 2013, the Board remanded the issue of an increased rating for residuals of an urachal cyst for further development as the Veteran requested a hearing before the Board on the issue. The Board notes that the Veteran subsequently withdrew his request for a hearing. Regardless, an SSOC was not issued to the Veteran's representative after the decision. Pursuant to remand from the Board, the agency of original jurisdiction will issue an SSOC if, pursuant to a remand by the Board, it develops the evidence or cures a procedural defect. See 38 C.F.R. §§ 19.31 (2016). As such, this matter must be remanded for the AOJ for issuance of an SSOC.

Service connection for the Veteran's postoperative urachal cyst residuals was established in a July 1963 rating decision based on evidence that an infected cyst was removed from the umbilical area in service. A 10 percent evaluation was assigned based on evidence of a painful scar under DC 7804.

The Veteran contends that his residuals following surgery from an urachal cyst have worsened. He complains of pain at the scar site with bending forward or bowel movement straining.

The Veteran's representative contends that that Veteran's urachal scar disability has never been properly evaluated in reference to symptoms affecting the musculoskeletal and urinary systems. The representative argues that functional limitations of the Veteran's abdominal muscles have been noted in the record. Additionally, he endorsed that urachal cysts are "virtually by definition" associated with the urinary system; and therefore, urinary symptoms should be discussed when considering the disability rating for the condition. The representative proffers that Diagnostic Codes 7339 (post-operative hernia, ventral) and 5319 (function of the abdominal muscles) should be considered so that the Veteran's post-operative urachal cyst disability can be fully assessed.

The Board points to February 2002 and May 2009 VA examinations where the Veteran's post-operative urachal scar was assessed. Both examiners opined that there was no loss of function due to pain; however, functional loss due to urinary or musculoskeletal symptoms, such as weakness, were not specifically addressed.

Finally, the representative, in his IHP appears to argue that the March 21, 2010 RO decision is a "nullity" as it referenced an improper representative.  Should the representative be arguing that the decision should be revised on the basis of clear and unmistakable error; such motions must be in writing and filed with the Agency of Original Jurisdiction and not at the Board.  As such, they are free to file the appropriate motion.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue an SSOC to the Veteran's representative in reference to the Board's June 2013 decision.

2. Schedule the Veteran for a VA examination to address the current severity of the Veteran's post-operative urachal cyst disability. The examination and corresponding opinion(s) must address the symptoms associated with both the urinary system and the musculoskeletal system.

(a) Any indicated diagnostic tests and studies should be completed and all pertinent urinary system symptomatology and findings should be reported in detail. Specifically, the examination report should contain a detailed account of any urinary system symptoms, to include functional limitations associated with the Veteran's post-operative urachal cyst disability.

(b) Any indicated diagnostic tests and studies should be completed and all pertinent abdominal muscle symptomatology and findings should be reported in detail. Specifically, the examination report should contain a detailed account of all abdominal muscle symptoms, to include functional limitations and weakness associated with the Veteran's post-operative urachal cyst disability.

(c) A separate examination, with corresponding opinion, is required for both the musculoskeletal and urinary systems. If the examiner has sufficient expertise to address the Veteran's abdominal muscle and urinary symptoms associated with the Veteran's urachal cyst disability, he or she may provide an opinion on both; however, the examiner(s) must possess sufficient expertise to fully address all the symptoms, urinary and musculoskeletal, associated with the post-urachal cyst disability. If an individual examiner is unable to address both the musculoskeletal symptoms and the urinary symptoms, a separate examiner, with sufficient expertise, should be assigned to each body system.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


